DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a valve element in claims 1 and 10 which is being interpreted as element 34, as shown in figure 2 for example, and as described starting on page 6.
an injection control unit in claims 1 and 10
a characteristic acquisition unit in claims 1 and 10
a fuel injection control unit in claims 1 and 10
a determination unit in claim 3
an invalidation unit in claim 3
a difference calculation unit in claims 4 and 10
a correction implementation unit in claims 4 and 10

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

The claim limitations below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  These limitations are: 
an injection control unit in claims 1 and 10
a characteristic acquisition unit in claims 1 and 10
a fuel injection control unit in claims 1 and 10
a determination unit in claim 3
an invalidation unit in claim 3
a difference calculation unit in claims 4 and 10
a correction implementation unit in claims 4 and 10
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶¶3-4)).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satake et al. (WO 2015/052915) as cited based on child application Katsurahara et al. (PG Pub 2016/0245211).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Katsurahara teaches a fuel injection control device (figure 1, element 30; paragraph 46) for an internal combustion engine (figure 1, element 11) including a fuel injection valve (figures 3 and 4, element 21), the fuel injection control device configured to cause a valve element to open to inject fuel in conjunction with energization of the fuel injection valve (paragraph 47), the fuel injection control device comprising:
an injection control unit (figure 2, element 36; paragraph 46) configured to implement partial-lift injection to open the fuel injection valve by an energization time such that the valve element does not reach a full-lift position (paragraphs 46-52, specifically paragraph 52);
a characteristic acquisition unit (figure 2, element 37) configured to acquire, as an actual lift characteristic, an actual lifting behavior of the valve element when the partial-lift injection is implemented (paragraphs 52-56; figure 2, element 37); and
a fuel injection correction unit (figure 2, element 39) configured to compare the actual lift characteristic acquired by the characteristic acquisition unit with a predetermined reference characteristic (figure 8, step 104; predetermined reference characteristic is Vdiff; paragraph 68) and to correct a fuel 
wherein the characteristic acquisition unit is configured to acquire the actual lift characteristic when the partial-lift injection is implemented in a specified high flow rate region in a partial-lift region in which the partial-lift injection is implemented (figure 5, top line of the graph shows a high flow rate region; paragraph 49), the fuel injection correction unit is configured to implement injection quantity correction based on the actual lift characteristic acquired during the partial-lift injection in the high flow rate region (paragraph 56, 71-75, and 83; figure 8, step 109), and
when the partial-lift injection is implemented in a region in which a flow rate is lower than a flow rate in the high flow rate region (figure 5, bottom line of the graph shows a lower than high flow rate region; paragraph 49), the fuel injection correction unit is configured to implement injection quantity correction based on one of the actual lift characteristic acquired in the high flow rate region during the partial-lift injection (paragraph 56, 71-75, 83; figure 8, step 109) and a result of comparison between the reference characteristic and the actual lift characteristic acquired in the high flow rate region during the partial-lift injection (this limitation is not required by the claim language).

Regarding claim 2, Katsurahara teaches the fuel injection control device for an internal combustion engine according to claim 1, 
wherein the characteristic acquisition unit is configured to acquire a lift parameter as the actual lift characteristic (paragraph 55, Tdiff is the actual lift characteristic) based on one of a voltage applied to the fuel injection valve and an energization current flowing through the fuel injection valve corresponding to an energization time for the fuel injection valve (paragraphs 54-56), and
the lift parameter is in accordance with a lifting behavior of the valve element resulting from a start and an end of energization of the fuel injection valve (paragraph 78-80; figure 9).

Regarding claim 3, Katsurahara teaches the fuel injection control device for an internal combustion engine according to claim 1, further comprising:

an invalidation unit (paragraph 58; figure 8, step 101) configured, on determination of the determination unit that the valve element reaches the full-lift position, to invalidate one of:
acquisition of the actual lift characteristic by the characteristic acquisition unit; and
implementation of the injection quantity correction by the fuel injection correction unit (this is a conditional limitation; see MPEP 2111.04(II) for details; paragraph 58, last sentence).

Regarding claim 4, Katsurahara teaches the fuel injection control device for an internal combustion engine according to claim 1, wherein the characteristic acquisition unit is configured to acquire, as the actual lift characteristic, a lift parameter corresponding to an energization time for the fuel injection valve (figure 8, step 106; the actual lift characteristic is Tdiff) and in accordance with a lifting behavior of the valve element resulting from a start and an end of energization of the fuel injection valve (figure 8, step 106; paragraphs 54 and 69-71), and
the fuel injection correction unit includes:
a difference calculation unit (figure 8, element 109; paragraph 56; figure 2, element 37) configured to calculate a characteristic difference from the reference characteristic by using a lift correlation data and based on the energization time in a current partial-lift injection and the lift parameter that is acquired by the characteristic acquisition unit (paragraphs 70-75), 
the lift correlation data defining a relationship between the energization time and the lift parameter in the partial-lift region in which the partial-lift injection is implemented (paragraph 53-54; figure 7); and
a correction implementation unit (figure 2, element 39) configured to implement injection quantity correction based on the characteristic difference (paragraphs 55-57 and 83).

Regarding claim 10, Katsurahara teaches a fuel injection control device (figure 1, element 30; paragraph 46) for an internal combustion engine (figure 1, element 11) including a fuel injection valve (figures 3 and 4, element 21), the fuel injection control device configured to cause a valve element to 
an injection control unit (figure 2, element 36; paragraph 46) configured to implement partial-lift injection to open the fuel injection valve by an energization time such that the valve element does not reach a full-lift position (paragraphs 46-52, specifically paragraph 52);
a characteristic acquisition unit (figure 2, element 37) configured to acquire, as an actual lift characteristic (the actual lift characteristic is Tdiff), an actual lifting behavior of the valve element when the partial-lift injection is implemented (paragraphs 52-56; figure 2, element 37); and
a fuel injection correction unit (figure 2, element 39) configured to compare the actual lift characteristic acquired by the characteristic acquisition unit with a predetermined reference characteristic (figure 8, step 104; predetermined reference characteristic is Vdiff; paragraph 68) and to correct a fuel injection quantity in the partial-lift injection based on a result of the comparison (paragraph 56, 71-75, and 83; figure 8, step 109), 
wherein the characteristic acquisition unit is configured to acquire, as the actual lift characteristic, a lift parameter corresponding to an energization time for the fuel injection valve (figure 8, step 106; the actual lift characteristic is Tdiff) and in accordance with a lifting behavior of the valve element resulting from a start and an end of energization of the fuel injection valve (figure 8, step 106; paragraphs 54 and 69-71), and
the fuel injection correction unit includes:
a difference calculation unit (figure 8, element 109; paragraph 56; figure 2, element 37) configured to calculate a characteristic difference from the reference characteristic by using a lift correlation data and based on the energization time in a current partial-lift injection and the lift parameter that is acquired by the characteristic acquisition unit (paragraphs 70-75), 
the lift correlation data defining a relationship between the energization time and the lift parameter in the partial-lift region in which the partial-lift injection is implemented (paragraph 53-54; figure 7); and
a correction implementation unit (figure 2, element 39) configured to implement injection quantity correction based on the characteristic difference (paragraphs 55-57 and 83).

Regarding claim 16, Katsurahara teaches a fuel injection control device (figure 1, element 30; paragraph 46) for an internal combustion engine (figure 1, element 11), the fuel injection control device comprising:
at least one computer (figure 2, element 36; paragraph 46) configured to implement:
energizing a fuel injection valve by an energization time to implement partial-lift injection to open a valve element of the fuel injection valve such that the valve element does not reach a full-lift position (paragraphs 46-52, specifically paragraph 52; figures 3-4);
acquiring, as an actual lift characteristic (figure 8, step 106; the actual lift characteristic is Tdiff), an actual lifting behavior of the valve element in a specified high flow rate region when implementing the partial-lift injection (paragraphs 52-56; figure 2, element 37);
comparing the actual lift characteristic with a predetermined reference characteristic (figure 8, steps 104 and 109; predetermined reference characteristic is Vdiff; paragraphs 56, 71-75, 83, and 68); and
correcting a fuel injection quantity in both the high flow rate region (figure 5, top line of the graph shows a high flow rate region; paragraph 49) and a low flow rate region, in which a flow rate is lower than a flow rate in the high flow rate region (figure 5, bottom line of the graph shows a lower than high flow rate region; paragraph 49), in the partial-lift injection based on one of a result of the comparison and the actual lift characteristic acquired in the high flow rate region during the partial-lift injection (paragraph 56, 71-75, and 83; figure 8, step 109).

Allowable Subject Matter
Claims 5-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach or render obvious a fuel injection control device that includes a difference calculation unit which is configured to calculate, as the characteristic difference, a difference quantity ratio with respect to the nominal characteristic based on a position of the actual lift characteristic between the nominal characteristic and the limitation characteristic, as described in claims 5 and 11.

The prior art of record fails to teach or render obvious a fuel injection control device that includes a correction implementation unit that is configured to calculate a difference margin of the energization time with respect to the reference characteristic by using injection quantity correlation data and based on the characteristic difference and that is configured to correct the energization time based on the difference margin of the energization time to implement the injection quantity correction, as described in claims 6 and 12.

The prior art of record fails to teach or render obvious a fuel injection control device that includes a correction implementation unit that is configured to calculate a difference margin of the injection quantity with respect to the reference characteristic by using injection quantity correlation data and based on the characteristic difference, and that is configured to correct the energization time based on the difference margin of the injection quantity to implement the injection quantity correction, as described in claims 7 and 13.

The prior art of record fails to teach or render obvious a fuel injection control device that includes a correction implementation unit is configured to calculate difference margins of the energization time for a plurality of injection quantities with respect to the reference characteristic based on the characteristic difference in the injection quantity correlation data and to update the injection quantity correlation data based on the difference margins of the energization time to implement the injection quantity correction, as described in claims 8 and 14.

The prior art of record fails to teach or render obvious a fuel injection control device that includes a correction implementation unit is configured to calculate difference margins of the injection quantity for a .

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747